Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Hassan Shakir on 3/24/2021. 

IN THE CLAIMS dated 3/3/2021, the examiner has amended the claims as follows:
(Note that the symbols “--” before and after a portion of a claim to be changed are used to designate the beginning and end of that claim portion - they are not to be interpreted as part of an amendment or included in the final claim set)

In Claim 1, lines 7-12, change “each fan comprising an intake side and a pressure side, and a first heating device associated with the first fan and a second heating device associated with the second fan, each heating device for heating the heat transfer medium, each heating device is arranged directly in front of the intake side of the respective fan” to: 
-- each fan comprising an intake side and a pressure side, a first heating device associated with the first fan and a second heating device associated with the second fan, wherein each heating device is for heating the heat transfer medium and each heating device is arranged directly in front of the intake side of the respective fan -- 

In Claim 4, lines 9-10, change “wherein at least one inlet is associated with with each of the first fan or the second fan” to -- wherein at least one inlet is associated with the first fan or the second fan --
In Claim 5, line 2, change “a substantially a hollow-cylindrical shape” to -- a substantially hollow-cylindrical shape --
In Claim 7, lines 2-3, change “the heat transfer medium, the annular gap” to -- the heat transfer medium and the annular gap --
In Claim 14, lines 7-12, change “each fan comprising an intake side and a pressure side, and a first heating device associated with the first fan and a second heating device associated with the second fan, each heating device for heating the heat transfer medium, each heating device disposed directly in front of the intake side of the respective fan” to: 
-- each fan comprising an intake side and a pressure side, a first heating device associated with the first fan and a second heating device associated with the second fan, wherein each heating device is for heating the heat transfer medium and each heating device is disposed directly in front of the intake side of the respective fan -- 
In Claim 14, the second to last line, change “blowing, by the at least one fan, the heat transfer medium” to -- blowing, by the first fan and the second fan, the heat transfer medium --
In Claim 20, lines 7-9, change “externally heated from outside batch furnace, and a first fan and a second fan, each fan comprising an intake side and a pressure side, each fan disposed within the furnace housing” to: 
-- externally heated from outside batch furnace, a first fan and a second fan, each fan comprising an intake side and a pressure side, wherein each fan is disposed within the furnace housing -- 

In Claim 20, line 20, change “the first heating device” to -- a first heating device --
In Claim 20, line 24, change “the second heating device” to -- a second heating device --
In Claim 21, lines 7-13, change “each fan comprising an intake side and a pressure side, and a first heating device associated with the first fan and a second heating fan associated with the second fan, each heating device for heating the heat transfer medium; each heating device is arranged directly behind the pressure side of the respective fan” to: 
-- each fan comprising an intake side and a pressure side, a first heating device associated with the first fan and a second heating device associated with the second fan, wherein each heating device is for heating the heat transfer medium and each heating device is arranged directly behind the pressure side of the respective fan -- 

Allowable Subject Matter
2.	Claims 1-7 and 11-21 are allowed.
The following is an examiner’s statement for reason of allowance:

	The claim set filed 3/3/2021 has overcome all of the claim objections and 112(b) rejections previously set forth - those claim objections and 112(b) rejections have been withdrawn accordingly. 
Regarding independent Claim 1: Amended Claim 1 now incorporates, inter alia, the suggestions provided by the Examiner in the interview held on 2/1/2021 (see the Advisory Action filed 2/5/2021) which included defining first and second assemblies and specifying that the two assemblies displace axially. Claim 1 now claims that “a first assembly comprises the first face-side wall element, the first fan, and the first heating device” that “a second assembly comprises the second face-side wall element, the second fan, and the second heating device” and that “the two assemblies displace axially”. These new limitations in combination with the other limitations of the claim are neither anticipated nor rendered 
Regarding independent Claims 14, 20 and 21: Each of these independent claims comprises the same new limitations that Claim 1 comprises (wherein first and second distinct assemblies displace axially) and are consequently for considered to be allowable for (at least) the same reasons that Claim 1 is (as presented above). 
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/25/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762